McDONOUGH, Justice.
The decision in this case is governed by Allen v. Board of Education of Weber County School District, 120 Utah *419556, 236 P. 2d 756. The controlling question here is the first one posed in the Allen case: Does a board of education of a county school district have the power to discontinue the instruction of students of particular grades in an established school in a community upon its providing reasonably adequate transportation of and instruction for such students in another school in the district? The children involved here, some of whose parents instituted this suit in the lower court, are those of junior high school grade Who, prior to the action of the Board of Education, attended junior-high school at the Hooper School. The controlling facts in the Allen and the instant case are so similar as to require the same application here of the principles enunciated therein.
The lower court in its consideration of this case felt itself bound by our decision in the case of Hansen v. Board of Education of Emery County School District, 101 Utah 15, 116 P. 2d 936, and consequently answered the posed question in the negative. Since in the Allen case we overruled Hansen v. Emery County School District and held that the Board possessed the questioned power, the judgment below must be reversed. It is so ordered and the case is remanded to the lower court for proceedings consistent with the opinion in the Allen case.
WOLFE, C. J., and WADE and CROCKETT, JJ., concur.
HENRIOD, J., did not participate.